Citation Nr: 0425077	
Decision Date: 09/13/04    Archive Date: 09/16/04

DOCKET NO.  03-12 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel

INTRODUCTION

The veteran served on active duty from July 1968 to June 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

In October 2003, the veteran testified before the Board at 
videoconference hearing. 


FINDINGS OF FACT

1.  A May 1974 rating decision denied entitlement to service 
connection for back disability; the veteran was advised of 
the rating decision and of his appellate rights with respect 
thereto, but did not perfect an appeal of the decision.

2.  Unappealed rating decisions of May 1984 and May 1994 
continued the denial of service connection for back 
disability.

3.  The evidence received since the May 1994 rating decision 
is duplicative or cumulative of evidence previously of 
record, and does not raise a reasonable possibility of 
substantiating the claim for service connection for back 
disability.


CONCLUSION OF LAW

New and material evidence has not been presented to reopen 
the claim of service connection for back disability.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits, even if 
the claim and initial unfavorable adjudication occurred prior 
to the effective date of the VCAA.  

In this case, the RO provided the veteran 
pre-RO-adjudication, VCAA notice in a letter, dated in March 
2002.  The veteran was notified of the information and 
evidence necessary to substantiate his claim and which 
evidence would be obtained by him and which evidence would be 
obtained by VA.  He was given 30 days to respond.  The claim 
was thereafter adjudicated in a May 2002 rating decision.  
The veteran was provided with notice of the May 2002 rating 
decision, and in response to his notice of disagreement, he 
was provided with a statement of the case in December 2002, 
which contained notice of 38 C.F.R. § 3.159, including the 
provision to provide any evidence in his possession that 
pertained to the claim. 

For these reasons, the Board finds that the RO's 
preadjudicatory notice substantially complies with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate the 
claim and the relative duties of VA and the claimant to 
obtain evidence); Charles v. Prinicipi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice)

Also as to content, that is, the 30 days to respond.  Under 
38 U.S.C.A. § 5103(b)(3) (West 2002 & Supp. 2004), the 
Secretary of VA may make a decision on a claim before the 
expiration of the one-year period provided a claimant to 
respond to VA's request for information or evidence.  This 
legislation, effective as if enacted on November 9, 2000, 
immediately after the enactment of the VCAA, supersedes the 
decision of the United States Court of Appeals for the 
Federal Circuit in Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) that 
invalidated a regulatory provision, implementing the VCAA, 
that required a response to VCAA, as here, in less than the 
statutory one-year period. 

At the time of the hearing in October 2003, the veteran was 
asked to waive the remainder of the one-year period regarding 
VCAA notice.  In May 2004, the veteran denied that he waived 
the one-year period for submitting evidence.  Since then as 
explained above, there has been a legislative cure to the 
VCAA notice defect that the Board was addressing by 
requesting a waiver at the hearing.  Moreover, the claim is 
considered a pending claim until a decision is made and the 
Board will accept evidence until the decision is made.  For 
these reasons, whether or not the veteran waived the 
remainder of the one-year period is moot by the revision to 
38 U.S.C.A. § 5103(b)(3), authorizing VA to make a decision 
on a claim before the expiration of the one-year period 
provided a claimant to respond to VA's request for 
information or evidence under the VCAA. 

Any defect with respect to the sequence of the VCAA notice 
did not prejudiced the veteran's claim because the veteran 
had adequate notice of need to submit evidence and the 
opportunity to submit such evidence and the evidence needed 
to substantiate the claim.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  



Duty to Assist 

As the veteran has not identified additional evidence and as 
there is otherwise no additional evidence to obtain, the 
Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.  38 U.S.C.A. § 5103A.

Legal Criteria

Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decisionmakers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Procedural Background and Evidence Previously Considered

Service connection for back disability was denied in a May 
1974 rating decision.  After the veteran was advised of the 
decision and of his appellate rights, he filed a notice of 
disagreement and the RO issued a statement of the case, but 
he did not file a substantive appeal and the May 1974 rating 
action became final.  

In unnappealed rating decisions in May 1984 and May 1994, the 
RO continued to deny the claim and in the May 1994 rating 
decision, determined that service connection on the basis of 
exposure to herbicides was not warranted.  In September 1996, 
the veteran requested that his claim be reopened.  He was 
informed by VA that the May 1994 rating decision was final 
and that he needed to submit new evidence to reopen his 
claim.  There was no further correspondence from the veteran 
until February 2002, when he submitted his current claim to 
reopen. 

Consequently, service connection for back disability may now 
be considered on the merits only if new and material evidence 
has been presented since the time of the prior adjudication 
in May 1994.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The evidence of record at the time of the May 1994 rating 
decision included service medical records showing that no 
complaints, finding or diagnosis of back disability was noted 
at the veteran's service entrance examination.  The service 
medical records show that he presented in August 1968 with 
complaints of bilateral kidney pain.  In June 1969 he 
presented with complaints of mild back sprain and in October 
1969 reported a history of low back pain with an onset at age 
14 following trauma; physical examination in October 1969 
revealed moderate muscle spasm and the veteran was diagnosed 
with low back pain.  The report of the veteran's examination 
for discharge shows that he reported a history of back 
trouble; the examiner concluded that the veteran's back 
problem had existed prior to service.  Service personnel 
records previously considered show that the veteran was 
trained as a medical laboratory specialist.

The evidence previously of record also included VA medical 
records for December 1973 to September 1974.  Those records 
show that the veteran was hospitalized in December 1973 for 
back pain, at which time he underwent a lumbar myelogram 
revealing the presence of a herniated nucleus pulposus at L5 
and S1 on the right.  The hospital report notes that the 
veteran first presented in September 1973 for intermittent 
low back pain he asserted had existed for four years, and 
that he reported developing severe back pain after lifting a 
heavy object in April 1973.  The records show that in August 
1974 the veteran underwent a lumbar hemi-laminectomy.

The evidence previously of record also included information 
provided by the veteran on his initial March 1974 claim, on 
which he indicated that he damaged his back in 1968, with a 
twisting of the vertebrae and a slipped disc; he reported 
working after service as a laboratory technician.  In later 
statements that were also previously considered by VA, the 
veteran indicated that his back was injured in service on one 
occasion during basic training when he was carrying another 
soldier, and on another occasion when he jumped into a ditch 
carrying either a wounded soldier or heavy medical supplies.  
He also indicated that his back problems were secondary to 
exposure to herbicides in service.  The veteran reported 
experiencing 
back problems after service and indicated that he underwent 
surgery in 1973 or 1974.  The veteran also indicated that he 
was both a medical laboratory technician and a medic in 
service. 

The evidence of record at the time of the May 1994 rating 
decision also included a statement received in July 1981 from 
the veteran's parents, who indicate that on one occasion when 
the veteran was around 15 years of age, he had complained of 
backaches after lying on the couch for prolonged periods 
while recovering from a disease; they noted that he did not 
express any further back complaints following that incident.

The evidence of record also included an April 1984 statement 
by K. Gaines, M.D., who indicates that the veteran had 
lumbosacral spine disease with lumbar radiculopathy.

The evidence previously of record at the time of the May 1994 
rating decision lastly included the reports of December 1993 
and January 1994 VA examinations of the veteran, which 
document his contention that he underwent back surgery in 
1973 or 1974, show that neurological examination was 
essentially normal, and indicate that X-ray studies of the 
lumbosacral spine revealed anterior wedging at L2 and 
post-surgical changes.



Additional Evidence Since the May 1994 Rating Decision 

Pertinent evidence added to the record since the May 1994 
rating decision includes private medical records from Forrest 
General Hospital for April 1984 to May 1984; VA treatment 
records for November 2001 to March 2002; September 2002 
statements by the veteran's sister and J.H., as well as 
statements received in October 2002 from several other 
persons (H.U., J.S., P.S., R.P., L.M., and R.H.); and several 
statements by the veteran as well as the transcript of his 
testimony at an October 2003 Board hearing.

The private medical records document treatment for various 
lower back disorders including low back pain syndrome, 
degenerative disc disease, lumbar osteoarthritis, and disc 
herniation.  The records document the veteran's contention 
that he had experienced episodes of back strain in service, 
and that his current complaints began in 1983 after falling 
from a chair.  The records also note his past history of back 
surgery in 1974.  Notably, however, the private medical 
records do not suggest that the back disorders for which the 
veteran was being treated were related to service or to any 
back strain in service.  The Board consequently concludes 
that the private medical records, while new, are not 
material, and that the records therefore do not, when 
considered either by itself or in connection with the 
evidence previously of record, relates to an unestablished 
fact necessary to substantiate the claim.

The VA treatment records note historically that the veteran 
reported undergoing back surgery in 1971, but are negative 
for any identified back abnormalities, and do not address the 
etiology of any current back disorder.  The Board notes that 
while the veteran reported that the back surgery took place 
in 1971, the records actually show, and the veteran has at 
all other times indicated, that the surgery took place in 
1974.  The Board therefore concludes that the VA medical 
records, while new, are not material, and that they therefore 
do not, when considered either by itself or in connection 
with the evidence previously of record, relates to an 
unestablished fact necessary to substantiate the claim.

In her September 2002 statement, the veteran's sister 
indicates that he did not injure his back at home.  In the 
September 2002 and October 2002 statements, J.H. and the 
other persons essentially indicate that they have known the 
veteran since before service, and never noticed any back 
problems in the veteran until after he returned from service.  
While the above individuals are competent to state whether 
they remember if the veteran complained to them of back 
problems, there is no indication that they are qualified 
through education, training or experience to offer a medical 
opinion concerning whether the veteran in fact had or did not 
have a back disability prior to service, or whether any post-
service back disability is etiologically related to service.  
Their assertions consequently do not constitute competent 
medical evidence with which to reopen the veteran's claim.  
In several statements and at his October 2003 hearing, the 
veteran stated that he did not injure his back prior to 
service, and instead initially injured his back on two 
occasions in service.  He indicates that he first injured his 
back while carrying a soldier during basic training and that 
he re-injured his back after falling into a ditch while 
carrying a heavy load.  The veteran again suggested that his 
back disorder might be secondary to herbicides exposure in 
service.  He stated that he was a medical corpsman in service 
and that he served in the Reserves after service as a medic, 
although he denied any back injuries during his time in the 
Reserves.  The veteran indicates that he re-injured his back 
after service and that he underwent back surgery in 1974.  
The Board finds that the veteran's statements and testimony 
are merely re-iterations of the statements he has made 
repeatedly since 1974, and which were already on file and 
considered at the time of the May 1994 rating decision.  His 
statements and testimony are therefore not new.  Even though 
the veteran was trained as a medic, such training does not 
qualify him as a medical expert such that he can offer a 
medical opinion concerning causation or a medical diagnosis. 

In summary, the additional evidence presented is either 
duplicative or cumulative of evidence previously of record 
and it does not relate to an unestablished fact necessary to 
substantiate the claim, namely, evidence that the post-
service diagnosis of a low back disability was incurred in or 
aggravated by service.  Accordingly, the Board finds that new 
and material evidence has not been presented and the claim of 
service connection for back disability is not reopened.  
(Continued on next page). 


ORDER

New and material evidence has not been presented to reopen 
the claim of service connection for back disability and the 
appeal is denied.



____________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



